IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs September 11, 2012

         CHRISTOPHER L. WILLIAMS v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Davidson County
                    No. 2001-C-1673    Cheryl Blackburn, Judge


              No. M2012-00533-CCA-R3-PC - Filed November 13, 2012


The petitioner, Christopher L. Williams, appeals the Davidson County Criminal Court’s
summary dismissal of his petition for post-conviction relief. He claims that the post-
conviction court erred in dismissing his petition as time-barred. Following our review, we
affirm the post-conviction court’s summary dismissal of the petition.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J ERRY L. S MITH and J AMES
C URWOOD W ITT, J R., JJ., joined.

Christopher L. Williams, Henning, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Clark B. Thornton, Assistant Attorney
General; Victor S. Johnson, III, District Attorney General; and Bret Gunn, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                          FACTS

       In August 2002, following a jury trial, the petitioner was convicted of three counts of
especially aggravated kidnapping and sentenced to consecutive terms of twenty-five years
for each count, for a total effective sentence of seventy-five years. His convictions and
sentence were affirmed by this court on direct appeal. The petitioner did not seek permission
to appeal to the Tennessee Supreme Court, and the applications filed by his co-defendants
were denied. See State v. Christopher L. Williams, Corey A. Adams, and Ortega Wiltz, No.
M2003-00517-CCA-R3-CD, 2005 WL 639123, at *1 (Tenn. Crim. App. Mar. 16, 2005),
perm. app. denied (Tenn. Oct. 10, 2005).1 Subsequently, in October 2006, the petitioner filed
a petition for post-conviction relief, followed by two amended petitions, which was
summarily dismissed by the post-conviction court as untimely. This court affirmed the
dismissal, concluding that due process tolling of the statute of limitations was not applicable
and that the petitioner was not entitled to a delayed appeal pursuant to Tennessee Rule of
Appellate Procedure 11. See Christopher L. Williams v. State, No. M2007-00386-CCA-R3-
PC, 2008 WL 544636, at *1 (Tenn. Crim. App. Feb. 21, 2008), perm. app. denied (Tenn.
June 23, 2008). Thereafter, the petitioner filed a second petition for post-conviction relief
on October 27, 2008, again requesting a delayed appeal to the supreme court. On November
3, 2008, the post-conviction court entered a written order dismissing the petition on the basis
that it had been previously litigated.

        The petitioner filed the present petition, his third, for post-conviction relief on January
24, 2012, contending that his request for a delayed appeal has not been previously litigated
because he “did not receive a full and fair hearing, therefore his petition was not resolved on
its merits.” The post-conviction court entered a written order on February 8, 2012,
dismissing the petition as time-barred and having been previously litigated. The petitioner
then filed a timely notice of appeal to this court.

                                               ANALYSIS

       The petitioner argues that the post-conviction court erred in dismissing his present
petition, as well as his previous petitions, without conducting an evidentiary hearing;
“therefore his petition was not resolved on its merits.”

       Under the Post-Conviction Procedure Act of 1995, a claim for post-conviction relief
must be filed “within one (1) year of the date of the final action of the highest state appellate
court to which an appeal is taken or, if no appeal is taken, within one (1) year of the date on
which the judgment became final, or consideration of the petition shall be barred.” Tenn.
Code Ann. § 40-30-102(a) (2006).

       The post-conviction statute contains a specific anti-tolling provision, stating:

       The statute of limitations shall not be tolled for any reason, including any
       tolling or saving provision otherwise available at law or equity. Time is of the
       essence of the right to file a petition for post-conviction relief or motion to
       reopen established by this chapter, and the one-year limitations period is an
       element of the right to file the action and is a condition upon its exercise.

       1
           We note that this case was designated “not for citation” by our supreme court.

                                                     -2-
       Except as specifically provided in subsections (b) and (c), the right to file a
       petition for post-conviction relief or a motion to reopen under this chapter
       shall be extinguished upon the expiration of the limitations period.

Id. Subsection (b) of the statute sets forth the three narrow exceptions under which an
untimely petition may be considered: (1) when the claim is based upon a final ruling of an
appellate court establishing a constitutional right that was not recognized at the time of trial
and which requires retrospective application; (2) when the claim is based upon new
scientific evidence establishing that the petitioner is innocent; and (3) when a previous
conviction that was not a guilty plea and which was used to enhance the petitioner’s
sentence has been held to be invalid. Id. § 40-30-102(b).

       The post-conviction court must also consider an otherwise untimely petition if the
application of the statute of limitations would be a denial of due process. See Seals v. State,
23 S.W.3d 272, 278-79 (Tenn. 2000).

       [B]efore a state may terminate a claim for failure to comply with procedural
       requirements such as statutes of limitations, due process requires that a
       potential litigant be provided an opportunity for the “presentation of claims
       at a meaningful time and in a meaningful manner.” The test is “whether the
       time period provides an applicant a reasonable opportunity to have the
       claimed issue heard and determined.”

Id. at 277-278 (quoting Burford v. State, 845 S.W.2d 204, 207 (Tenn. 1992)).

       [C]ourts should utilize a three-step process: (1) determine when the
       limitations period would normally have begun to run; (2) determine whether
       the grounds for relief actually arose after the limitations period would
       normally have commenced; and (3) if the grounds are “later-arising”
       determine if, under the facts of the case, a strict application of the limitations
       period would effectively deny the petitioner a reasonable opportunity to
       present the claim.

Sands v. State, 903 S.W.2d 297, 301 (Tenn. 1995). The principles of due process are
flexible, requiring a balancing of the petitioner’s liberty interest against the state’s finality
interests. Sample v. State, 82 S.W.3d 267, 273-74 (Tenn. 2002).

       The post-conviction court found that the petitioner’s request for a delayed appeal to
the Tennessee Supreme Court “ha[d] been litigated multiple times” and therefore summarily
dismissed the petition on the basis it had been previously litigated and was time-barred. The

                                               -3-
record fully supports the post-conviction court’s findings. Accordingly, we affirm the
summary dismissal of the petition.

                                    CONCLUSION

       Based upon the foregoing authorities and reasoning, we affirm the summary dismissal
of the petition as time-barred.


                                                 _________________________________
                                                 ALAN E. GLENN, JUDGE




                                           -4-